The question of whether justice required the granting of the motion is not one of law. As justice required that the order be made, and the court had power to make it (P.S., c. 176, s. 4), it is immaterial whether the application was called a petition or a motion. The parties were already in court, the libelant was given an opportunity to be heard, and if a further hearing is needed it can be had upon application.
Exception overruled.
YOUNG, J., did not sit: CHASE, J., dissented: the others concurred. *Page 634